United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3991
                                   ___________

United States of America,            *
                                     *
           Appellee,                 *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Nebraska.
Raymond L. White, also known as      *
Bang,                                *     [UNPUBLISHED]
                                     *
           Appellant.                *
                                ___________

                             Submitted: May 13, 2003

                                  Filed: May 22, 2003
                                   ___________

Before WOLLMAN and BEAM, Circuit Judges, and NANGLE,1 District Judge.
                          ___________

PER CURIAM.

      On August 16, 2002, Raymond White plead guilty to conspiracy to distribute
more than 50 grams of cocaine base. At a sentencing hearing on November 8, 2002,
he argued that he was a "minor participant" in the conspiracy and requested a
reduction in his offense level pursuant to United States Sentencing Guidelines section



      1
       The Honorable John F. Nangle, United States District Judge for the Eastern
District of Missouri, sitting by designation.
3B1.2(b). The district court2 denied his request and sentenced him to 145 months in
prison. White appeals. We affirm.

       The district court's determination of whether a defendant qualifies for a role
reduction is a question of fact to be reviewed for clear error. United States v. Monk,
312 F.3d 389, 390 (8th Cir. 2002). Section 3B1.2(b) provides for a two-level
decrease if "the defendant was a minor participant" in criminal activity, and the
application notes define a "minor participant" as a defendant "who is less culpable
than most other participants." U.S. Sentencing Guidelines Manual § 3B1.2(b) n.5.
We have held that a minor participant reduction is inappropriate when the district
court bases the offense level only on drug quantities directly attributable to the
defendant. United States v. Thurmon, 278 F.3d 790, 792-93 (8th Cir. 2002). The
sentence in that circumstance will already reflect the defendant's smaller role in
relation to the quantities attributable to the larger conspiracy. Id. at 793. White's
argument that the November 1, 2002, amendment to section 3B1.2 overrides this
well-established rule is inapposite.3

       White concedes that his sentence was based solely on the amount of cocaine
base for which he was directly responsible. We find no clear error and affirm the
district court's denial of White's request for a minor participant reduction.




      2
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
      3
        Amendment 640 provides a maximum base offense level of 30 for defendants
who receive a mitigating role adjustment. See U.S. Sentencing Guidelines Manual
supp. to app. C at 263-64. But that does not alter our analysis in determining, in the
first place, whether a defendant is entitled to the adjustment, and the district court
correctly noted this point.

                                         -2-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-